Case 2:18-cv-00062-SEH Document 92 Filed 04/22/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

NICHOLAS DOUGLAS; TASHEKA
BRYAN; JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those
similarly situated,

Plaintiffs,

VS.

YELLOWSTONE CLUB
OPERATIONS, LLC; and
HOSPITALITY STAFFING
SOLUTIONS, LLC,

Defendants.

 

 

No. CV 18-62-BU-SEH

ORDER

Pending before the Court is Plaintiff's Unopposed Motion for Final

Approval of Class Action Settlement Pursuant to Fed. R. Civ. P. 23(e) and for an

Award of Attorney’s Fees and Expenses From the Settlement Fund! with brief in

support.”

On December 30, 2020, the Court conditionally certified the class and

issued notice to class members satisfying Federal Rule of Civil Procedure

 

Doe. 89.

2 Doe. 90.
Case 2:18-cv-00062-SEH Document 92 Filed 04/22/21 Page 2 of 3

23(e)(1).? Rule 23(e)(2) requires:

(2) Approval of the Proposal. If the proposal would bind
class members, the court may approve it only after a
hearing and only on finding that it is fair, reasonable, and
adequate after considering whether:

(A) the class representatives and class
counsel have adequately represented the
class;

(B) the proposal was negotiated at arm's
length;

(C) the relief provided for the class is
adequate, taking into account:

(i) the costs, risks, and delay
of trial and appeal;

(ii) the effectiveness of any
proposed method of
distributing relief to the class,
including the method of
processing class-member
claims;

(iii) the terms of any proposed
award of attorney's fees,
including timing of payment;
and

(iv) any agreement required to
be identified under Rule
23(e)(3); and

 

3 See Doc. 88 at 3-5.
Case 2:18-cv-00062-SEH Document 92 Filed 04/22/21 Page 3 of 3

(D) the proposal treats class members
equitably relative to each other.’

Upon the record made in open court on April 22, 2021, the Court finds the
requirements of Federal Rule of Civil Procedure 23(e)(2) have been satisfied.

ORDERED:

Plaintiffs motion for final approval’ is GRANTED, subject to:

1. Final review of the record by the Court;

2. The Court’s final approval of the terms and conditions for the
settlement and the distribution of payments to all interested parties;

3. The clerk, upon such further notice as may be ordered, may close the
case upon receipt of confirmation that all payments to interested parties have been
satisfied and discharged including class members, administrator of settlement
proceeds distribution, counsel, and all designated taxing authorities and agencies.

DATED this aan of April, 2021.

ad irr.

‘AM E. HADDON
United States District Court

 

“Fed. R. Civ. P. 23(e)(2).

> Doc. 89.
